Citation Nr: 1624116	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-25 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular total rating based on individual unemployability (TDIU) from December 5, 1996, to September 9, 1997, for the purpose of accrued benefits.  

2.  Entitlement to enhanced dependency and indemnity compensation under 38 U.S.C.A. § 1311(a)(2).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran, L.C., and T.M. 


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran, who died in February 2005, served on active duty from October 1956 to October 1960.  The appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2004, in July 2004, and in July 2007 of a Department of Veterans Affairs (VA) Regional Office. 

This matter was initially before the Board in December 2012.  In pertinent part, the Board denied the claim for an effective date before February 25, 2004, for the grant of a TDIU for the purpose of accrued benefits, and for enhanced dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1311(a)(2).  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In a March 2014 Memorandum Decision, the Veterans Court vacated the Board's decision, denying the claim for an earlier effective date before February 25, 2004, for the grant of a total disability rating for compensation based individual unemployability for the purpose of accrued benefits, and the claim for enhanced dependency and indemnity compensation under 38 U.S.C.A. § 1311(a)(2), and remanded the case for compliance with the terms of the Memorandum Decision.  

The matter was returned to the Board in August 2014.  Finding the Veteran had filed a claim of entitlement to a TDIU on December 5, 1996, the Board granted a TDIU, effective September 9, 1997, and remanded the appeal period from December 1996 to September 1997 for extraschedular consideration by the VA Director of Compensation.  The Board also remanded the appellant's claim of entitlement to enhanced DIC compensation 

In November 2015, the Director of Compensation Service conducted an administrative review for extraschedular consideration under 38 C.F.R. § 4.16(b).  At that time he provided an opinion that entitlement to an extraschedular TDIU was not warranted.  The matter has been properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the appellant, the Veteran was unemployable as a result of his service-connected disabilities from December 5, 1996, to September 9, 1997.  

2.  The Veteran was entitled to receive a total disability rating based on individual unemployability for a continuous period of eight years prior to his death in February 2005.  


CONCLUSIONS OF LAW

1.  The criteria for a TDIU on an extra-schedular basis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341(a), 4.16(b), 4.17, 4.18, 4.19 (2015).

2.  The criteria for entitlement to an additional allowance of DIC benefits have been met.  38 U.S.C.A. § 1311(a)(2) (West 2014); 38 C.F.R. §§ 3.10, 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the attorney brief submitted in July 2014, the appellant's attorney argued that an effective date of December 5, 1996, was the correct date for the grant of a TDIU.  As this benefit is being granted, any error with regard to VA's duty to notify and assist is moot.  Further, in this case, the law, and not the facts, is dispositive of the claim for an additional allowance of DIC benefits.  Hence, the duties to notify and assist imposed by the VCAA are not applicable to the appellant's claim of entitlement to enhanced dependency and indemnity compensation.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

I.  TDIU

If a schedular rating is less than total, a TDIU is assigned if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a).  

In exceptional circumstances, where the Veteran does not meet these percentage requirements, a total rating nonetheless may be assigned on an extra-schedular basis upon a showing that the individual is indeed unable to obtain or retain substantially gainful employment because of service-connected disability or disabilities. 38 C.F.R. § 4.16(b).

A Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience; but not to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment, however, is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Requiring a Veteran to prove that he is 100-percent or totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability.  A requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

As noted in the introduction, the Board granted an effective date of September 9, 1997, for a TDIU for accrued benefits purposes in the August 2014 decision.  As contended by the appellant's attorney, the Board also acknowledged that the date of the Veteran's initial claim of entitlement to a TDIU was December 5, 1996.  The Board remanded the claim of entitlement to a TDIU for the period from December 5, 1996, to September 9, 1997, for extraschedular consideration by the VA Director of Compensation.  The issue before the Board is whether the Veteran was entitled to an extraschedular TDIU between December 5, 1996, and September 9, 1997.  

From December 5, 1996, to September 9, 1997, the service-connected disabilities then in effect were: cardiomyopathy with heart transplant, rated 30 percent; hypertension, rated 10 percent; residuals of kidney trauma, rated 10 percent; residuals of skull fracture with cerebral concussion, rated 10 percent; residuals of a left ankle fracture, rated as noncompensable; residuals of a right ankle fracture, rated as noncompensable; and residuals of a fracture of the mandible, bilateral, postoperative, rated as noncompensable.  The Veteran had a combined disability rating of 50 percent.  

The Veteran's combined disability rating from December 5, 1996, to September 9, 1997, precluded him from a TDIU on a schedular basis.  Still, a TDIU is warranted on an extraschedular basis if the evidence demonstrates that the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.  

VA has conceded that the Veteran had not worked since 1994.  In his December 5, 1996, claim, the Veteran reported last being self-employed as a long haul truck driver.  His highest level of education was his third year of high school.  

Prior to the appeal period presently before the Board, the Veteran underwent an orthotopic heart transplant in June 1995.  Subsequent private treatment records from the Veteran's treatment provider for his heart document that the surgery was successful.  An August 1996 record documents that the Veteran had "done well" with the exception of marked weight gain and inactivity.  His coronary arteries and left ventricular function were normal at that time.  In a December 1996 follow-up, it was noted that the major problem at that time was the Veteran's obesity.  These records, while tending to show that the Veteran had a successful heart transplant, do not provide insight into whether the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment. 

VA received a private opinion dated September 9, 1997, from Dr. W.R.B.  Having treated the Veteran since 1960, Dr. W.R.B. opined that the Veteran's bilateral ankle disability, bilateral mandible disability, hypertension, and heart conditions, were all causally related to the same incident in the Veteran's active duty.  This letter served as the basis for the Veteran's combined disability rating being elevated to 60 percent, effective September 9, 1997, which in turn served as the basis for the award of a TDIU from that date.  The Board resolves reasonable doubt in the Veteran's favor and finds that this letter is evidence sufficient to find that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected conditions from December 5, 1996, to September 9, 1997.  It is clear that Dr. W.R.B. was not providing a statement regarding the severity of the Veteran's combined service-connected disabilities at the time of the September 9, 1997, statement, but was rather describing the Veteran's medical health generally.  

The Board makes this finding despite the November 2015 decision of the Director of Compensation Service.  At that time, he found that the evidence did not show the Veteran as unemployable prior to September 9, 1997.  According to the Director, the medical evidence showed that, despite the Veteran's heart transplant in 1995, he was not shown to be unemployable under any circumstances.  The Director cited to post-operative evidence showing the Veteran's recovery to be benign.  As such, the Director denied extraschedular TDIU prior to September 9, 1997.  The Board is unable to accept this opinion as a sufficient basis to deny the Veteran's claim of entitlement to an extraschedular TDIU.  Significantly, the Director's reasoning focused solely on the Veteran's service-connected heart disability and not on his multiple other service-connected conditions.  For instance, a February 1998 VA examination showed that the Veteran suffered from severe headaches as a result of his in-service concussion as a result of his head injury.  While headaches were not service-connected, these were a residual of the Veteran's service-connected skull fracture with cerebral concussion and are considered in the present claim as part of the combined effect of the Veteran's service-connected disabilities.  Because the opinion did not reflect consideration of the Veteran's other service-connected disabilities, the Board accords no probative weight to the Director's opinion.

The Board notes that the there is no medical opinion that fully addresses the appellant's claim that the Veteran was entitled to a TDIU from December 5, 1996, to September 9, 1997.  However, extrapolating from various sources, the Board notes that the Veteran had bilateral ankle pain as a result of his service-connected bilateral ankle disability.  The Veteran had severe headaches as a result of his skull fracture and cerebral concussion.  The Veteran required frequent dental treatment as a result of his bilateral mandible fracture.  Further, the Veteran had vascular and heart difficulties as a result of the combined effect of his service connected heart condition, hypertension, and renal condition.  Given the Veteran's prior occupation as a long haul truck driver as well as his highest education level being the third year of high school, the Board resolves reasonable doubt and finds that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities from December 5, 1996, to September 9, 1997.  

Accordingly, a TDIU from December 5, 1996, to September 9, 1997, is warranted.  

II.  Enhanced Dependency and Indemnity Compensation under 38 U.S.C.A. § 1311(a)(2)

DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability. 38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. § 3.5(a) (2015).  When a Veteran's death occurs on or after January 1, 1993, as in this case, 38 C.F.R. § 3.10(b) provides that the monthly rate of DIC for a surviving spouse shall be the amount set forth in 38 U.S.C.A. § 1311(a)(1) . 

VA will pay an increased amount, or "an additional allowance," of DIC benefits to the surviving spouse of a deceased Veteran who, at the time of death, was in receipt of, or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  38 U.S.C.A. § 1311(a)(2) (West 2014); 38 C.F.R. § 3.10(c) (2015); see Barela v. Shinseki, 584 F.3d 1379, 1384 (Fed. Cir. 2009) (finding that 38 U.S.C.A. § 1311(a)(2)  does not afford a basis for an initial grant of DIC benefits, but only ide  under other statutes).  In determining the period of a Veteran's disability, only periods in which the Veteran was married to the surviving spouse shall be considered. 38 U.S.C.A. § 1311(a)(2) (West 2014); 38 C.F.R. § 3.10(f)(1) (2015). 

Pursuant to provisions of 38 C.F.R. § 3.10(f)(2), the phrase "rated by VA as totally disabling" under 38 C.F.R. § 3.10(c) includes total disability ratings based on individual unemployability.  In the instant case, the Board is granting a TDIU for accrued benefits purposes from December 5, 1996, to September 9, 1997.  Thus, the Veteran would have been totally rated since December 5, 1996, which is more than eight years before the Veteran's death.

Because the Veteran was entitled to receive a total disability rating for a continuous period of at least eight years immediately preceding his death, the appellant is entitled to an additional allowance of DIC under 38 U.S.C.A. § 1311(a)(2).  

ORDER

Entitlement to a TDIU from December 5, 1996, to September 9, 1997, for the purpose of accrued benefits, is granted.  

Entitlement to an additional allowance of DIC benefits under 38 U.S.C.A. § 1311(a)(2) is granted.  





______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


